Citation Nr: 0603975	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for bilateral shin 
splints.

3.  Entitlement to service connection for chronic neck pain.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for a disability 
involving the trigger finger.

6.  Entitlement to service connection for residuals of a left 
breast reduction and right mastopexy.

7.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

8.  Entitlement to an initial compensable disability rating 
for irritable bowel syndrome with symptoms of heartburn and 
dysphagia.

9.  Entitlement to an initial compensable disability for 
chronic urinary tract infection. 

10.  Entitlement to an initial compensable disability rating 
for benign positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1996 to 
October 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Oakland, 
California that, among other things, granted service 
connection for irritable bowel syndrome with symptoms of 
heartburn and dysphagia, chronic urinary tract infection, and 
benign positional vertigo, each evaluated as zero percent 
(noncompensable), and denied service connection for 
depression, bilateral shin splints, chronic neck pain, 
anemia, a disability of the trigger finger, residuals of left 
breast reduction and right mastopexy, and TMJ syndrome.  The 
veteran perfected a timely appeal of these determinations to 
the Board.  

In May 2005, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge at the local regional office.  
At the hearing additional evidence was submitted, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered by the Board in adjudicating this appeal.

As the appeal regarding the issues of a higher evaluation for 
irritable bowel syndrome with symptoms of heartburn and 
dysphagia, chronic urinary tract infection, and benign 
positional vertigo involve original claims, the Board has 
framed these issues as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of entitlement to service connection for residuals 
of a left breast reduction and right mastopexy and TMJ 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the May 2005 hearing before the Board, and prior 
to the promulgation of a decision in the appeal, the 
appellant withdrew on the record her substantive appeal 
concerning the issues of entitlement to service connection 
for depression, bilateral shin splints, chronic neck pain, 
anemia, and a disability involving the trigger finger.

2.  The medical evidence indicates that veteran's irritable 
bowel syndrome is manifested by frequent episodes of bowel 
disturbance with abdominal distress; however, the evidence 
does not indicate that the veteran's condition is not severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.

3.  The medical evidence indicates that the veteran's urinary 
tract infection is manifested by ongoing long-term drug 
therapy; however, the evidence does not indicate that the 
veteran's condition is productive of recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.

4.  The medical evidence indicates that the veteran's vertigo 
is manifested by occasional dizziness; however, the evidence 
does not indicate that the veteran's condition is productive 
of dizziness and occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issues of entitlement to service for depression, bilateral 
shin splints, chronic neck pain, anemia, and a disability 
involving the trigger finger have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The criteria for an initial 10 percent disability rating 
for irritable bowel syndrome have been met.  38 U.S.C.A. 
§ 1155, 5107, (West 2002); 38 C.F.R. § 3.159, 4.1, 4.7, 
4.114; Diagnostic Code 7319 (2005).

3.  The criteria for an initial 10 percent disability for the 
urinary tract infection have been met.  38 U.S.C.A. § 1155, 
5107, (West 2002); 38 C.F.R. § 3.159, 4.1, 4.7, 4.115a; 
Diagnostic Code 7504 (2005).

4.  The criteria for an initial 10 percent disability for 
vertigo have been met.  38 U.S.C.A. § 1155, 5107, (West 
2002); 38 C.F.R. § 3.159, 4.1, 4.7, 4.87; Diagnostic Code 
6204 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Entitlement to service connection for depression, 
bilateral shin splints, chronic neck pain, anemia, 
and a disability involving the trigger finger.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  Here, the appellant withdrew on the 
record at the May 2005 hearing her Substantive Appeal 
concerning the claims of service connection for depression, 
bilateral shin splints, chronic neck pain, anemia, and a 
disability involving the trigger finger.  38 C.F.R. 
§ 20.204(a)-(b).  Hence, there remains no allegations of 
errors of fact or law for appellate consideration regarding 
said claims.  Thus, the Board does not have jurisdiction to 
review these claims, and they are dismissed.

II.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable actions taken below, no discussion of the VCAA 
at this point is required.  

III.  Increased evaluations.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

A.  Irritable bowel syndrome.

First, the veteran seeks a higher evaluation for her service-
connected irritable bowel syndrome.

The veteran's irritable bowel syndrome is currently rated as 
noncompensable under Diagnostic Code 7319, which provides for 
a noncompensable evaluation where the symptoms are mild, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted 
where the conditions is considered moderate, with frequent 
episodes of bowel disturbance with abdominal distress.  And a 
maximum 30 percent evaluation is warranted where the 
condition is severe with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.

The evidence in this case consists of private treatment 
reports, the veteran's testimony before the Board, and a VA 
examination dated in January 2003.  The VA examination 
indicated that the veteran complained of indigestion, 
bloating, and diarrhea.  She was diagnosed with irritable 
bowel syndrome.  The veteran's private treatment reports shed 
more light on the veteran's condition and indicate a 
continuing and chronic history of intermittent diarrhea, 
epigastric abdominal pain and some weight loss.  The veteran 
was noted to experience intermittent diarrhea after meals and 
is taking medication for cramping abdominal pain.  The record 
indicates that the veteran has diligently pursued treatment 
and evaluations for her condition and has experienced some 
relief with medication and change in diet.  In her testimony 
before the Board, the veteran indicated that she was taking 
medication for abdominal cramps, but that this does not help 
with the diarrhea that she experiences after meals.  She 
testified that she experiences this diarrhea and cramping 
approximately twice a day for 20-30 minutes after eating 
lunch and dinner.

Based on the foregoing, the Board finds that an evaluation of 
10 percent for the veteran's irritable bowel syndrome is 
warranted.  A 10 percent evaluation is appropriate under 
Diagnostic Code 7319 where there are frequent episodes of 
bowel disturbance with abdominal distress.  In this case, the 
veteran experiences frequent diarrhea after meals, as often 
as twice per day.  She also suffers abdominal cramping in 
connection with her disorder.  An evaluation of 30 percent 
disabling, however is not warranted, in that the medical 
evidence does not indicate severe symptoms with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.

In light of the foregoing, the Board concludes that 
entitlement to an initial 10 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 10 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

B.  Urinary tract infection.

The veteran next seeks a higher evaluation for her service-
connected urinary tract infection.

Here, the veteran's urinary tract infection is currently 
rated as noncompensable under Diagnostic Code 7504.  Under 
this diagnostic code chronic pyelonephritis is rated as renal 
dysfunction or urinary tract infection ,whichever is 
predominant.  In this case, urinary tract infection is 
predominant, and for this condition a 10 percent evaluation 
is warranted where the condition is manifested by a need for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
the condition requires intermittent intensive management.  A 
maximum 30 percent evaluation is warranted where the 
condition is manifested by recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.

The evidence in this case consists of the veteran's testimony 
before the Board, and a VA examination dated in January 2003.  
The VA examination indicated that the veteran has recurrent 
urinary tract infections and that she takes medication daily 
for this condition.  In her testimony before the Board, the 
veteran indicated that she currently takes medication for her 
condition and that this course of treatment began in service.  
She indicated that her infections are not continuous, but do 
recur frequently.  She also indicated that she obtains a 
refill of medication approximately every two to three months 
from her primary care physician and that she takes the 
medication as needed for each outbreak.

Based on the foregoing, the Board finds that an evaluation of 
10 percent for the veteran's urinary tract infection is 
warranted.  A 10 percent evaluation is appropriate under 
Diagnostic Code 7504 where the condition is manifested by a 
need for long-term drug therapy, 1-2 hospitalizations per 
year and/or the condition requires intermittent intensive 
management.  The evidence does not indicate that any 
hospitalizations or intensive management has been required 
for the veteran's condition, but the evidence does indicate 
that the veteran's disability requires ongoing long-term drug 
therapy for frequent outbreaks of infection.  A maximum 30 
percent evaluation, however, is not warranted in that the 
veteran's condition is not manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.

In light of the foregoing, the Board concludes that 
entitlement to an initial 10 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 10 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

C.  Vertigo.

Finally, the veteran contends that she is entitled to a 
higher evaluation for her service-connected vertigo.

Here, the veteran's vertigo is currently rated as 
noncompensable under Diagnostic Code 6204.  Under this 
diagnostic code, a 10 percent evaluation is warranted for 
occasional dizziness.  A 30 percent evaluation is warranted 
for dizziness and occasional staggering.  A note to this code 
states that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before  a compensable 
evaluation can be assigned under this code.  

The evidence in this case consists of the veteran's testimony 
before the Board, and a VA examination dated in January 2003.  
The VA examination indicated that the veteran complained of 
periodic episodes of vertigo.  The examining physician noted 
that the veteran was then currently taking medication to 
control her vertigo.  In her testimony before the Board, the 
veteran indicated that she experienced occasional random 
dizziness every four to six months, lasting approximately one 
week.  During these periods, the veteran indicated that she 
would experience approximately 15 or so short dizzy spells 
per day.  At the time of the hearing the veteran stated that 
she was not seeking treatment for the condition, and had been 
advised by a military physician that was nothing that could 
be done.

Based on the foregoing, the Board finds that an evaluation of 
10 percent for the veteran's vertigo is warranted.  A 10 
percent evaluation is appropriate under Diagnostic Code 6204 
for occasional dizziness.  In this case, the evidence 
indicates that the veteran suffers from periodic dizzy spells 
and that as of January 2003 the veteran was taking medication 
to control this condition.  Because the veteran's condition 
is not manifested by dizziness and occasional staggering, a 
30 percent evaluation is not warranted.

In light of the foregoing, the Board concludes that 
entitlement to an initial 10 percent rating, effective the 
date of service connection, has been shown.  Further, because 
the 10 percent evaluation represents the greatest degree of 
impairment since the date of the grant of service connection, 
"staged rating" is unnecessary.  See Fenderson, 12 Vet. 
App. at 126.

D.  Extra-schedular evaluation.

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disabilities, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disabilities under consideration have resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  In addition, there 
is no showing that the veteran's disabilities have 
necessitated frequent periods of hospitalization, or that the 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeals concerning the issues of service connection for 
depression, bilateral shin splints, chronic neck pain, 
anemia, and a disability involving the trigger finger, are 
dismissed.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for irritable bowel 
syndrome is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for urinary tract 
infection is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for vertigo is 
granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for residuals of a left breast reduction and right 
mastopexy and TMJ syndrome must be remanded for further 
action.  

In this case, the Board notes that the July 2003 VA 
examinations afforded to the veteran in this case are 
inadequate for purposes of evaluating the nature and severity 
of the veteran's disability.  Here, the Board notes that the 
veteran's claims file was not available for review in 
connection with either examination.  In this regard, the 
Board notes that VA's duty to assist requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him or her to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

The Board therefore finds that additional VA examinations are 
warranted to determine the current nature, extent and 
etiology of any residuals of a left breast reduction and 
right mastopexy, and TMJ syndrome, found to be present and if 
so, to obtain an opinion regarding whether such conditions 
are related to or had their onset during service.  And with 
respect to the veteran's claim for TMJ syndrome, the examiner 
is asked to comment on the veteran's service medical records 
and her testimony before the Board regarding symptoms and 
treatment for the veteran's condition in service.  Pursuant 
to the VCAA, such an examination is necessary to adjudicate 
this claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Prior to conducting new examinations, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for her conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  The RO should therefore 
contact the veteran and request that she identify all VA and 
non-VA health care providers, not already associated with the 
veteran's file, that have treated her for residuals of a left 
breast reduction and right mastopexy, and TMJ syndrome since 
service.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers, not already 
associated with the veteran's file, that 
have treated her for residuals of a left 
breast reduction and right mastopexy and 
TMJ syndrome since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
or examinations in order to determine the 
current nature and etiology of any 
residuals of a left breast reduction and 
right mastopexy and TMJ syndrome found to 
be present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.   The 
report of examination should contain a 
detailed account of all manifestations of 
any residuals of a left breast reduction 
and right mastopexy, including any scars, 
and TMJ syndrome found to be present.  If 
the examiner diagnoses the veteran as 
having any such conditions, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disability or disabilities was 
caused by or had its onset during 
service.  In addition, with respect to 
the veteran's claim for TMJ syndrome, the 
examiner is asked to comment on the 
veteran's service medical records and her 
testimony before the Board regarding 
symptoms and treatment for her condition 
in service.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  The RO should then re-adjudicate the 
issues on appeal in light of the 
pertinent evidence and legal authority.  
If any determination remains adverse to 
the veteran, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


